FILED
                           NOT FOR PUBLICATION
                                                                             FEB 16 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARTINA HERNANDEZ, an individual,                No.   15-15366
appearing individually and on behalf of all
others similarly situated,                       D.C. No. 3:14-cv-01531-EMC

              Plaintiff-Appellee,
                                                 MEMORANDUM*
 v.

DMSI STAFFING, LLC; ROSS STORES,
INC.,

              Defendants-Appellants.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward M. Chen, District Judge, Presiding

                          Submitted February 13, 2017**
                            San Francisco, California

Before: BERZON and CLIFTON, Circuit Judges, and LASNIK,*** District Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
         Defendants DMSI Staffing, LLC and Ross Stores, Inc. appeal the district

court’s order denying their motion to compel arbitration of Martina Hernandez’s

representative California Labor Code Private Attorney General Act (“PAGA”)

claim. The Defendants argue Hernandez is bound by her agreement with her

employers to arbitrate all disputes regarding her employment on an individual

basis.

         Under California law, “an employment agreement [that] compels the waiver

of representative claims under the PAGA, [] is contrary to public policy and

unenforceable.” Iskanian v. CLS Transp. Los Angeles, LLC, 59 Cal. 4th 348, 384

(2014). The Iskanian rule is not preempted by the Federal Arbitration Act

(“FAA”). Sakkab v. Luxottica Retail North America, Inc., 803 F.3d 425, 427 (9th

Cir. 2015) (“[T]he Iskanian rule does not stand as an obstacle to the

accomplishment of the FAA’s objectives, and is not preempted.”); see also

Mohamed v. Uber Technologies, Inc., No. 15-16178, 2016 WL 7470557, at *7 (9th

Cir. Sept. 7, 2016). Accordingly, we affirm the district court’s denial of

Defendants’ motion to compel individual arbitration of Hernandez’s PAGA claim.

         AFFIRMED.




                                           2